Citation Nr: 0514331	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-05 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of endoscopic procedures, including chronic 
cough, hoarseness, sore throat, esophageal reflux, shortness 
of breath, neck and shoulder pain with numbness and weakness 
in the left hand, and stomach injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from March 1978 to April 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in February 2004 for 
procedural considerations, and that the action requested in 
its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  Additional disability associated with esophageal reflux, 
bronchitis with chronic cough, residuals of stomach injury, 
and dyspnea resulted from endoscopic procedures performed by 
the Department of Veterans Affairs (VA) in January 1997.  

2.  The preponderance of the credible and probative evidence 
of record shows that there is no additional disability that 
has resulted from endoscopic procedures performed by the VA 
in January 1997 that is manifested by hoarseness, sore 
throat, and neck and shoulder pain with numbness and weakness 
in the left hand.


CONCLUSIONS OF LAW

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability associated 
with esophageal reflux, bronchitis with chronic cough, 
residuals of stomach injury, and dyspnea is warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002).

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of endoscopic procedures 
performed by the VA in January 1997, including hoarseness, 
sore throat, and neck and shoulder pain with numbness and 
weakness in the left hand, is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that appellant has been 
notified on numerous occasions of the need to provide medical 
evidence of current additional relevant disability that was 
the result of VA treatment.

First, although a January 2000 letter addressed the veteran's 
March 1997 claim for compensation in terms of the old 
standard of whether the veteran had submitted a well-grounded 
claim, the letter correctly advised the veteran that he 
needed to submit evidence that he currently had disorders 
associated with chronic esophagitis, dyspnea, chronic 
hoarseness and sore throat, and stomach injury.  A March 2000 
letter from the regional office (RO) reminded the veteran 
that he still needed to submit medical evidence of relevant 
current disability.

Thereafter, a May 2000 rating decision and January 2001 
statement of the case determined that while there was medical 
evidence of diagnoses of gastroesophageal reflux disease 
(GERD), hiatal hernia, duodenitis, and esophagitis, there was 
still no medical evidence establishing that the veteran 
suffered additional disability as a result of VA treatment in 
January 1997.

A subsequent May 2002 supplemental statement of the case 
reviewed the results of recent VA examinations, and advised 
the veteran that the more persuasive findings and opinions 
were against the conclusion that the veteran currently 
suffered from any additional disability associated with the 
VA treatment he received in January 1997.  

Pursuant to a Board remand in February 2004, the veteran was 
furnished with a February 2004 letter, in which the RO 
outlined the evidence that was needed to substantiate a claim 
for benefits under 38 U.S.C.A. § 1151, and while the RO 
incorrectly indicated that the veteran needed to show fault 
on the part of VA (the evidence reflects that the claim on 
appeal has been prosecuted continually by the veteran since 
its original filing in March 1997, and is therefore governed 
by the law in effect prior to October 1997 which did not 
require fault), the letter otherwise correctly advised the 
veteran of his need to provide evidence of additional 
disability as a result of VA treatment, the evidence that had 
been and would be obtained on his behalf, and the evidence he 
was expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A November 2004 supplemental statement of the case then 
reiterated that the more persuasive evidence still did not 
establish the existence of any additional current disability 
that resulted from VA treatment.

Although the February 2004 VCAA notice letter clearly came 
after the initial rating action that denied the original 
claim in May 2000, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that with the exception of the fault 
element noted above, the veteran has been provided with the 
applicable laws and regulations, and there is no indication 
that there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not 
sufficiently addressed in documents or records already 
associated with the claims file.  In addition, neither the 
veteran nor his representative has indicated any intention to 
provide any medical opinion to contradict or supplement the 
opinions or findings obtained by the VA in March 2002.

Finally, to the extent that the Board has granted 
compensation for benefits under 38 U.S.C.A. § 1151 for 
additional disability associated with esophageal reflux, 
bronchitis with chronic cough, residuals of stomach injury, 
and dyspnea, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

The Board's review of the various statements from the veteran 
reflects that he essentially asserts that he has sustained 
additional disability manifested by chronic cough, 
hoarseness, sore throat, esophageal reflux, shortness of 
breath, neck and shoulder pain with numbness and weakness in 
the left hand, and stomach injury, as a result of VA 
treatment administered to him in January 1997.

Private treatment records for the period of December 1984 to 
June 1993 reflect periodic treatment for various diagnoses, 
including hemorrhagic gastritis, bronchitis (numerous 
occasions), pharyngitis, gastroenteritis (April 1990, 
November 1992), reflux esophagitis (September and October 
1990, December 1992, April 1993), neck pain reportedly since 
service and worse the past several weeks (December 1990), 
shortness of breath (December 1992, January 1993, March 1992, 
April 1993), and neuralgia (September 1990).

VA treatment records from mid January 1997 reflect that the 
veteran complained of hoarseness and sensation of airway 
narrowing.  Several days later, he was examined with 
complaints of a feeling of a lump or irritation in his neck.  
He also had some hoarseness.  It was further noted that the 
veteran might have some gastric reflux symptoms that were not 
presently bothering him, but that he had a sore throat that 
seemed to have gotten worse.  It was also indicated that he 
had a history of asthma.  

The VA operative report from the veteran's January 1997 
surgery reflects that the veteran had been referred for 
laryngoscopy because of chronic intermittent hoarseness over 
the previous six years.  The veteran also reported asthma 
which was especially worse in the mornings and that he had 
been told in the past that he had GERD for which he had been 
treated with Pri-Losec which he could not tolerate and later 
with Zantac with some amelioration.  He had also noted some 
periodic cricopharyngeal spasm but denied any sticking of 
food in other places.  The veteran was advised at this time 
that he should not simply undergo the laryngoscopy but have 
the esophagus examined for GERD.  The examiner noted that the 
veteran had had a recent upper gastrointestinal (GI) series 
that showed a hiatal hernia.  

The reporting physician then noted the advancement of the 
video adapter from the esophagus into the stomach to the 
pylorus, which was quite tight but possible to intubate after 
considerable effort into the duodenum.  Reintubation in this 
area was then required several times and the veteran was 
observed to have erosive duodenitis.  As the scope was 
withdrawn through the esophagus, the hiatal hernia could be 
appreciated.  The impression was GERD, hiatal hernia, erosive 
duodenitis, and intolerance of Pri-Losec.  

VA nursing notes from the day of the operation reflect that 
the veteran reportedly tolerated the procedure without 
gagging or coughing, and that the veteran's color and 
respirations remained good during all of the procedure.  It 
was further noted that two specimens were obtained from the 
duodenum, two biopsies were taken from the veteran's 
gastroesophageal (GE) junction, and that the veteran was 
found to have erosive duodeniti.  

VA outpatient records from the week following the veteran's 
operation indicate that the veteran claimed that he had 
experienced a flare-up of his PTSD symptoms due to the 
endoscopy, which reportedly brought back memories of the past 
when he was tortured during service.  He also indicated that 
he had two seizure episodes following the procedure, and that 
the procedure itself was very traumatic and that he was now 
having a nightmare about it.  VA records from this period 
further note that GERD had been confirmed and that the 
veteran experienced heartburn at night.  The assessment was 
that the veteran was overweight and had GERD.

In February 1997, the veteran was followed for symptoms of 
gastritis and given Maalox for heartburn.  It was also noted 
that following his endoscopy, his medication was switched and 
he had experienced less hoarseness and problems with his 
voice.  The veteran stated that his primary problem at this 
time was that he needed to lose weight.  In March 1997, the 
veteran obtained medication for chronic obstructive pulmonary 
disease (COPD)/asthma.  It was also noted at this time that 
the veteran's GERD had been a problem for the previous five 
years and that an endoscopy in January showed some minimal 
erythema distal esophagus and that he currently seemed to be 
relatively symptom-free except for a temporomandibular joint 
(TMJ) flare-up since the operation.  In April 1997, the 
veteran was seeking a new prescription for his GERD, as 
current medication was ineffective.  In June 1997, it was 
noted that the veteran had undergone an endoscopy which 
documented some reflux.  The veteran indicated that he had 
experienced a little dysphagia and some occasional heartburn.  
In August 1997, the veteran was given a prescription for a 
nebulizer for COPD, and in September 1997, he was given 
solution for his nebulizer.  In October 1997, the veteran was 
given medication for allergic rhinitis.  In June 1999, it was 
noted that the veteran's neck pain had decreased somewhat.  

VA general medical examination in March 2002 revealed that 
the examiner reviewed the veteran's claims file in connection 
with his examination of the veteran.  It was noted that the 
veteran was evaluated at a VA facility on January 24, 1997, 
for hoarseness and chronic discomfort in his throat.  He was 
referred to an ear, nose, and throat (ENT) consultant for 
examination of his vocal cords.  The veteran related that the 
physician appeared to be rushed and performed an endoscopy 
without sedation.  The physician inserted the tube and 
although the veteran began to gag and motioned for him to 
take the tube out, the doctor would not take it out.  The 
veteran also noted that he was held down at this point, and 
the doctor pushed the tube down hard at the gastroesophageal 
junction.  The veteran then gagged and choked, coughed blood, 
and had a semi-seizure.  The doctor then had difficulty 
obtaining a biopsy and had to put down another biopsy forceps 
that made it difficult for the veteran to breathe over six 
attempted biopsies.  

After the final biopsy was successful, the tube was again 
forced down into the veteran's stomach, causing pain, and 
another biopsy was obtained.  The whole process took more 
than one hour.  In response, the veteran's body was shaking 
and temporomandibular symptoms worsened (an increased rating 
was therefore assigned which is not the subject of this 
appeal).  The veteran also reported increased PTSD arising 
out of this incident, but it is also not part of the appeal, 
as the RO took the position that this issue was moot due to 
an existing 100 percent schedular rating for PTSD that had 
been assigned from January 1997.

Since this incident, the veteran further reported that he 
would have heartburn following meals and reflux would occur 
continually day and night.  He would also awaken with 
material in his mouth and noted that this now occurred more 
frequently than before the incident.  He would also taste 
blood.  After the procedure, a private physician diagnosed 
hiatal hernia and reflux on X-ray.  The veteran also 
complained of pain in the stomach where the scope was.  The 
veteran also complained of food becoming lodged behind his 
sternum.  There were also several episodes of chest pain that 
required him to go to the hospital.  He experienced more 
difficulty with swallowing since the procedure, had increased 
dyspnea, experienced right shoulder pain and bilateral arm 
weakness and numbness, and had a daily morning cough 
productive of white sputum.  

Physical examination revealed that range of motion of the 
neck demonstrated flexion and hyperextension of 15 degrees, 
bilateral rotation of 50 degrees, and bilateral abduction of 
15 degrees.  Right shoulder range of motion was 80 degrees of 
abduction, 120 degrees of forward flexion, and 30 degrees of 
backward flexion.  External and internal rotation were not 
measured in the right shoulder due to lack of adequate 
abduction.  The ranges of motion were noted to be the same 
both actively and passively.  The veteran complained of pain 
in all extremes of motion in the above joints.  Grip strength 
on the right was 180 and on the left, 160.  Neurological 
examination was negative.  

The examiner noted that the available evidence indicated that 
the veteran sustained a trauma to the throat and esophagus 
associated with endoscopy done at a VA medical center in the 
year 1997.  The examiner stated that it appeared that 
biopsies were taken and an endoscope was inserted without the 
veteran's verbal or written permission, and that the veteran 
motioned for the procedure to stop, but was held down and the 
procedure continued.  The examiner further noted that the 
procedure continued for more than an hour, according to the 
veteran, when it should have lasted no more than 10 minutes 
with six efforts to pass through the gastroesophageal 
junction.  Subsequently, the examiner commented that there 
had been diagnoses of loss of function of the 
gastroesophageal sphincter, hiatus hernia, and GERD, and he 
opined that these conditions were likely to be caused, at 
least in part, by the manner in which the endoscopy procedure 
was done at the VA facility in question, which may reasonably 
be presumed to have involved excessive persistence of the 
physician in continuing with the procedure when the veteran 
was suffering from severe symptoms and indicated that he 
wished the procedure to stop.  

The examiner further indicated that the veteran also had 
chronic bronchitis, and opined that it was likely to be 
caused, at least in part, by GERD with "aspiration of foot 
into the lungs," which was also likely to be caused, at 
least in part, by the procedure done at the VA medical center 
in 1997.  It was also the opinion of this examiner that the 
veteran's dyspnea was likely to be caused by the cough and 
aspiration into the lungs and that there was available 
evidence that the above-described stomach injury was 
associated with the procedure of 1997.  The examiner noted 
loss of motion due to pain of 30 degrees in the neck and 40 
degrees in the right shoulder.  There was no evidence of 
weakened movement.  

VA ENT examination conducted on the same date noted the 
veteran's complaints of GERD, sore throat, and hoarseness.  
It was also noted that the veteran had undergone a VA 
endoscopy in 1997, after which he coughed blood and developed 
progressive dysphagia.  The veteran claimed that the 
procedure was the cause of his dysphagia symptoms.  The 
examiner commented that going back over the veteran's chart, 
it was apparent that endoscopy was appropriate in terms of 
its diagnosis of Barrett's esophagus and the taking of 
biopsies for helicobacter pylori and other conditions.  
Physical examination did not reveal any post glottic erythema 
and the veteran's neck examination was noted to be 
unremarkable.  The examiner noted the veteran's assertion 
that a barium swallow study thereafter confirmed some 
abnormality but the examiner stated he could not locate the 
study.  

Based on the veteran's history and physical examination, the 
examiner believed that it was more likely that his continued 
symptoms of dysphagia were related to chronic reflux, and 
that this was a continuation of his primary disease process 
than caused by a GI endoscopy.  With respect to the veteran's 
claim that he started to have a hiatal hernia after his GI 
endoscopy, the examiner indicated that he could not find a 
radiologic report in the chart and was not able to comment on 
this.


II.  Analysis

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided that VA 
was required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress to require that there be a showing of negligence on 
the part of VA for recovery under 38 U.S.C.A. § 1151, 
however, as the veteran's claim was filed prior to the 
effective date of the amended, the Board finds that the 
veteran is not required to show negligence in order to 
prevail in his claim.

The Board has reviewed the evidence of record, and once again 
notes that the critical inquiry is whether additional 
disability resulted from the endoscopy performed in January 
1997.  In the process of making such inquiry, the Board will 
address the evidence in favor and against the veteran's 
claim.  

A threshold element of a claim for compensation under 38 
U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability that has been 
related to VA treatment, and as to the veteran's claim for 38 
U.S.C.A. § 1151 benefits based on the endoscopic procedure in 
January 1997, the Board finds that the March 2002 VA general 
medical examiner has linked additional disability associated 
with esophageal reflux and residuals of stomach injury to the 
endoscopic procedure in January 1997.  In addition, the 
examiner determined that chronic bronchitis was likely to be 
caused, at least in part, by GERD.  Thus, although the March 
2002 VA ENT examiner believed that the veteran's symptoms 
were merely a continuation of his primary disease process 
rather than related to the January 1997 procedure, the Board 
finds that the medical evidence is essentially in equipoise 
on this point, and giving the veteran the benefit of the 
doubt, the Board concludes that entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability associated with esophageal reflux, 
bronchitis with chronic cough, residuals of stomach injury, 
and dyspnea is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002).  

As for the claim that there is additional disability 
associated with hoarseness, sore throat, and neck and 
shoulder pain with numbness and weakness in the left hand, 
the Board finds that the more persuasive and probative 
evidence is against a finding of any currently identifiable 
additional disability related to this VA treatment.  

In this regard, while the veteran is claiming disability 
manifested by symptoms of hoarseness, sore throat, and neck 
and shoulder pain with numbness and weakness in the left 
hand, the claims file reflects pre-surgery medical records 
that reflect prior complaints as to essentially all of these 
claimed symptoms.  

In addition, although the March 2002 VA general medical 
examiner does opine some relationship between current 
disability and the treatment rendered by VA, the Board has 
carefully reviewed the opinions of this examiner, and does 
not find a rationale connecting current additional disability 
associated with hoarseness, sore throat, and neck and 
shoulder pain with numbness and weakness in the left hand to 
the VA treatment in January 1997.  Even assuming that the 
endoscopic treatment was overly invasive as alleged by the 
veteran and accepted by this examiner, the Board cannot glean 
from the examiner's report additional disability associated 
with hoarseness, sore throat, and neck and shoulder pain with 
numbness and weakness in the left hand that the examiner 
attributes to such conduct and the basis for such 
attribution.  

The Board finds that the examiner's assertion that the 
physician's conduct was excessive does not address this 
issue.  In addition, to the extent the March 2002 VA ENT 
examiner does address this issue, he indicated that physical 
examination did not reveal any post glottic erythema and that 
the veteran's neck examination was unremarkable.  

With respect to the evidence in support of the veteran's 
claim, the Board has also examined the veteran's own 
statements to the effect that the procedure has caused him 
additional disability associated with hoarseness, sore 
throat, and neck and shoulder pain with numbness and weakness 
in the left hand.  However, it is long-established that the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, it has 
not been demonstrated that the veteran possesses the 
requisite knowledge, education, skill, or training to qualify 
as a medical expert in order for such statements to be 
considered competent evidence.  Id.  In short, the veteran's 
own speculations as to medical matters are without any 
probative value.

As for the contemporaneous and post-procedure records, they 
are not reflective of any identifiable permanent additional 
disability associated with hoarseness, sore throat, and neck 
and shoulder pain with numbness and weakness in the left hand 
following the procedure in 1997, and as was noted previously, 
the recent opinions of the March 2002 VA general medical 
examiner also do not establish any additional relevant 
disability in this respect.  The Board would further point 
out that as to the veteran's complaints of neck and shoulder 
pain with numbness and weakness in the left hand, the Board 
finds that contemporaneous and post-procedure treatment 
records are against any finding of neck, shoulder or arm 
injury related to the January 1997 endoscopy, much less any 
indication of increased disability associated with the neck, 
shoulder, and arm arising out of the January 1997 procedure.  

Therefore, based on the reasons and bases expressed above, 
the Board concludes that the preponderance of the evidence is 
against a finding that additional disability associated with 
hoarseness, sore throat, and neck and shoulder pain with 
numbness and weakness in the left hand was sustained by the 
veteran as a result of treatment administered to the veteran 
by the VA.  Accordingly, the claim for entitlement to VA 
benefits for additional disability associated with 
hoarseness, sore throat, and neck and shoulder pain with 
numbness and weakness in the left hand pursuant to 38 
U.S.C.A. § 1151 is denied.


ORDER

The claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability associated with 
esophageal reflux, bronchitis with chronic cough, residuals 
of stomach injury, and dyspnea is granted.

The claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability associated with 
hoarseness, sore throat, and neck and shoulder pain with 
numbness and weakness in the left hand is denied.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


